ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of sexual abuse in the first degree in violation of section 566.100 RSMo.1994. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).